Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport February 8th 1781.
                        
                        I am exceeding glad of the good news which your Excellency gives me about the entire reduction of the Last
                            mutinery that had taken place among a part of the Jersey Line, and of the example of rigor that you thought necessary to
                            give to terminate in a solid manner these movements of Mutinery. I cannot flatter myself that I shall have the honor to
                            see here your Excellency but only after you will have established supplies and provisions for your army, so as to have no
                            uneasiness about the wants that it might have in your absence.
                        The Chevalier Destouches waits only for a favorable wind to send a Line of battle ship, a 64. copperbottomed,
                            with two frigates to go and warmly fall upon Arnold’s convoy in the rivers of Virginia. he has not chosen to add to that
                            detachment another ship, as none of the 64. in this squadron are copper bottomed, and he dares not venture in these rivers
                            a 74, he says further that he will be more able, with the rest of his fleet that he will hold in readiness to set sail, to
                            hold in respect the enemy’s fleet in Gardner’s bay, to hinder it from making another detachment, and that his ship being
                            as fast a sailor as his frigates, will be superior in its force to the 40. gun ship and the frigates that escort the convoy
                            of Arnold, to destroy it and afterwards cruize, without danger at the entry of Chesapeak bay, as they are very fast
                            sailors and very sure ones.
                        I join here for your Excellency the Last intelligences I have received, the first from Grenada by a Brig.
                            arrived at New London, the 2d from the Consul of Boston, Your Excellency will see that tempests are gathering at the
                            Leeward islands, the English meteors are there already, but I cannot not flatter myself that a big cloud conducted by the
                            Count d’Estaing will Likewise fall in these parts, besides the 2d Division, to give us, at the first unfolding of the
                            Leaf, the superiority upon these seas, the Intelligence from Boston seems to me to be too old not to be anticipated, but
                            there is no harm, tho’ the Count d’Estaing should arrive Last of all. however, it may be, we are at the eve of great
                            events, and the Chevalier Destouches wills not to be imprudent in the mean time, as he  nothing new
                            for to refit his ships, even after a successful fight. such is the Last resolution that he had communicated to me in our
                            Last conference. The Bristish have masted the Bedford with the masts of the Culloden, he is distinctly seen from New
                            London.
                        If your Excellency thinks proper to communicate this Letter to the Chevalier de La Luzerne, I beg you would
                            recommend him to keep the plan of the Ch. destouches secret even from Congress. I am with respect and personal attachment,
                            Sir Your Excellency’s most obedient most humble Servant
                        
                            le Cte De Rochambeau

                        
                    